DENY; and Opinion Filed December 4, 2013.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01379-CV

                 AUTOBUSES EJECUTIVOS, LLC AND OMNIBUS
                        MEXICANOS, SA DE CV, Petitioners
                                       V.
            AGUSTINA CUEVAS, INDIVIDUALLY AND AS NEXT FRIEND
            OF G.C., A MINOR; AND MONICA CUEVAS, INDIVIDUALLY;
                 MARIA ROSALINA PEREZ, INDIVIDUALLY AND
            AS NEXT FRIEND OF C.P., JR. AND A.P., MINORS, Respondents

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07459

                              MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                   Opinion by Justice O'Neill
       The Court has before it petitioners’ October 4, 2013 petition for permissive appeal and

motion to stay; respondents’ October 14, 2013 response to the petition, and petitioners’ October

21, 2013 reply in support of the petition. Because petitioners have not shown that they meet the

required standard, we DENY the petition.

       Respondents sued petitioners for personal injuries respondents say they sustained after a

bus accident in Mexico. The bus was owned by petitioner Omnibus Mexicanos, SA de CV;

respondents claim to have purchased their tickets from petitioner Autobuses Ejecutivos, LLC.

The bus tickets stated, “in case of a dispute or claim resulting from the services rendered . . . the
passenger accepts and acknowledges the validity and application of the authority and jurisdiction

of the applicable Mexican Law and Regulations and of the courts of this same country.” Based

on this language, petitioners filed a motion for application of foreign law, asking the trial court to

apply the laws of Mexico. The trial court denied the motion and ruled that Texas law would

apply. The trial court also granted petitioners the right to immediately appeal this ruling. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West Supp. 2013).

       An appeal may be taken from an otherwise unappealable interlocutory order of the trial

court when the trial court gives its permission and “(1) the order to be appealed involves a

controlling question of law as to which there is a substantial ground for difference of opinion;

and (2) an immediate appeal from the order may materially advance the ultimate termination of

the litigation.” Id. Petitioners have not shown that they meet this standard. Although petitioners

claim that without a decision from this Court on the choice of law issue they will have to do

additional discovery, we conclude that this issue will not materially advance the ultimate

termination of the litigation. Accordingly, we deny the petition for permissive appeal and

motion to stay.




                                                       /Michael J. O'Neill/
                                                       MICHAEL J. O'NEILL
                                                       JUSTICE

131379F.P05




                                                 –2–